DETAILED ACTION
Claim(s) 1-14 are presented for examination. 
Claims 1, 3, 6-8, 10, 13 and 14 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed May 2nd, 2022 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 1 and 8 to overcome an objection under minor informalities is being considered. The objection(s) is/are withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 7-8 of 12), filed May 2nd, 2022, with respect to rejection of claim(s) 3, 6, 7, 10, 13 and 14 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 8-11 of 12), filed May 2nd, 2022, with respect to rejection of claim(s) 1-14 under 35 U.S.C. § 103 are being fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by DAVYDOV et al. (US 2019/0373559 A1) hereinafter “Davydov”.

Regarding Claims 1 and 8,

	Davydov discloses a terminal in a wireless communication system [see fig. 10, pg. 6, ¶65 lines 3-8, a user equipment (UE)], the terminal [see fig. 10, pg. 6, ¶65 lines 3-8, the user equipment (UE)] comprising: 
	a transceiver system [see fig. 10, pg. 6, ¶65 lines 3-8, a radio frequency (RF) circuitry “1006”]; and 
	at least one controller configured to [see fig. 10, pg. 6, ¶66 lines 1-4, one or more application processors “1002” implemented to]: 
	receive [see fig. 11: Step “1102”, pg. 6, ¶60 lines 9-12; ¶61 lines 1-4, receive], from a base station [see fig. 11: Step “1102”, pg. 6, ¶60 lines 9-12, from a node in a radio access network (RAN)], configuration information for a first uplink and configuration information for a second uplink [see fig. 11: Step “1102”, pg. 6, ¶61 lines 1-4, downlink control information (DCI) including an information element selecting either one of the first uplink power control parameter set and the second uplink power control parameter set]; 
	identify a first maximum number of multiple-input and multiple-output (MIMO) layers for the first uplink [see fig. 11: Step “1103”, pg. 6, ¶61 lines 4-22, a transmit power (for the MIMO layers) is selected/identified], based on the configuration information for the first uplink [see fig. 11: Step “1103”, pg. 6, ¶61 lines 4-10, based on information corresponding to the first uplink power control parameter set as selected by the information element comprised in the DCI];
4Appl. No.: 16/991,132 Response dated: May 2, 2022 	Reply to Office Action of: January 4, 2022identify a second maximum number of MIMO layers for the second uplink based on the configuration information for the second uplink [see fig. 11: Step “1103”, pg. 6, ¶61 lines 4-22, a transmit power (for the MIMO layers) is selected/identified based on information corresponding to the second uplink power control parameter set as selected by the information element comprised in the DCI]; and 
	transmit [see fig. 11: Step “1104”, pg. 6, ¶61 lines 4-22, perform transmission of a signal], to the base station [see fig. 11: Step “1104”, pg. 6, ¶61 lines 4-22, to the node in the radio access network (RAN)], a physical uplink shared channel (PUSCH) by using at least one of the first uplink or the second uplink [see fig. 11: Step “1104”, pg. 2, ¶20 lines 2-5; pg. 6, ¶61 lines 4-22, mapped to a shared channel in the uplink (e.g. Physical Uplink Shared Channel (PUSCH)) by using the selected transmit power], based on the identified first maximum number of MIMO layers and the identified second maximum number of MIMO layers [see fig. 11: Step “1104”, pg. 6, ¶61 lines 4-22, based on information corresponding to the first or second uplink power control parameter set and the uplink MIMO layers]. 

Regarding Claims 2 and 9,
	Davydov discloses the terminal of claim 8 [see fig. 10, pg. 6, ¶65 lines 3-8, the user equipment (UE)], wherein the first uplink is a normal uplink [see pg. 3, ¶40 lines 1-5, a first uplink power control parameter set is associated with a first subset of a plurality of uplink MIMO layers], and the second uplink is a supplementary uplink [see pg. 3, ¶40 lines 1-5, a second uplink power control parameter set is associated with a second subset of the plurality of uplink MIMO layers]. 

Regarding Claims 3 and 10,
	Davydov discloses the terminal of claim 8 [see fig. 10, pg. 6, ¶65 lines 3-8, the user equipment (UE)], wherein the at least one controller is further configured to [see fig. 10, pg. 6, ¶66 lines 1-4, the one or more application processors “1002” implemented to], in case that maximum MIMO layers information and maximum rank information are not configured in the configuration information for the second uplink [see pg. 4, ¶42 lines 3-10, if multiple UL power control sets are configured and two MIMO layers are used], identify the maximum number of layers for the PUSCH supported by the terminal to be the second maximum number of MIMO layers for the second uplink [see pg. 4, ¶42 lines 3-10, the first set should be used for the first MIMO layer and the second set should be used for the second MIMO layer]. 

Regarding Claims 4 and 11,
	Davydov discloses the terminal of claim 8 [see fig. 10, pg. 6, ¶65 lines 3-8, the user equipment (UE)], wherein the at least one controller is further configured to [see fig. 10, pg. 6, ¶66 lines 1-4, the one or more application processors “1002” implemented to] receive [see fig. 11: Step “1102”, pg. 6, ¶60 lines 9-12; ¶61 lines 1-4, receive], from the base station [see fig. 11: Step “1102”, pg. 6, ¶60 lines 9-12, from a node in a radio access network (RAN)], a radio resource control (RRC) reconfiguration message including the configuration information for the first uplink and the configuration information for the second uplink [see pg. 5, ¶50 lines 10-14, a Radio Resource Control (RRC) signaling used for signaling of the reference signal power in an information element (IE) of some system information broadcast in a cell]. 

Regarding Claims 5 and 12,
	Davydov discloses the terminal of claim 8 [see fig. 10, pg. 6, ¶65 lines 3-8, the user equipment (UE)], wherein the configuration information for the first uplink and the configuration information for the second uplink are for a serving cell [see fig. 11: Step “1102”, pg. 6, ¶60 lines 9-12; pg. 6, ¶61 lines 1-4, the downlink control information (DCI) including an information element selecting either one of the first uplink power control parameter set and the second uplink power control parameter set is received from a node (i.e. base station or cell) in the radio access network (RAN)]. 

Regarding Claims 6 and 13,
	Davydov discloses the terminal of claim 8 [see fig. 10, pg. 6, ¶65 lines 3-8, the user equipment (UE)], wherein the at least one controller is further configured to [see fig. 10, pg. 6, ¶66 lines 1-4, the one or more application processors “1002” implemented to] identify the first maximum number of MIMO layers [see fig. 11: Step “1103”, pg. 6, ¶61 lines 4-22, a transmit power (for the MIMO layers) is selected/identified], based on maximum MIMO layers information configured in the configuration information for the first uplink [see fig. 11: Step “1103”, pg. 6, ¶61 lines 4-10, based on information corresponding to the first uplink power control parameter set as selected by the information element comprised in the DCI]. 

Allowable Subject Matter
Claims 7 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469